Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments for independent claims 13, 17, 18, and 19 have been thoroughly considered but are respectfully not persuasive.
The amended limitations are the contents of canceled claims 14-16.  Marinier teaches in paragraph 141 that a UE may be provided with one or more sets of DM-IM patterns or parameters, teaches in paragraph 130 and Fig 2 that each of the multiple interference patterns contains multiple RE's spread throughout the two PRBs, and further in paragraphs 142-143 that the actual DM-IM pattern to be used may be signaled to the UE.  The specific patterns claimed (4 RE's with two consecutive subcarriers and two consecutive symbols, and also consecutive subcarriers and one symbol) would be merely a matter of design choice, which involves only routine skill in the art.    

/THAD N DEFAUW/Examiner, Art Unit 2412          

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412